[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION AFTER HEARING IN DAMAGES
The plaintiff seeks to recover from the defendant, his motor vehicle insurance carrier, on the uninsured/underinsured coverage.
The plaintiff was injured in an accident which occurred on December 17, 1997. The coverage on the vehicle which struck the plaintiff and others had a $20-$40,000 policy limit.
In an arbitration proceeding, this plaintiff was awarded $13,000. This defendant-carrier paid him for medical expenses in the amount of $5,211.19. He seeks a judgment in this action of $50,000, relying on $6,148.19 in medical specials, $4500 in lost wages and a 10 percent permanency rating of his left shoulder. The bulk of the medical bills are for an intensive program of therapy treatments covering over ten months.
The defendant is entitled to a credit for the medical bills paid ($5,211.19) and a collateral source ($13,000).
Evaluating all of the above, the court concludes that the total value of this case is $34,000, with $10,648.19 allocated to economic damages and $23,351.81 to non-economic damages. After the appropriate deductions noted above, judgment may enter for the plaintiff in the amount of CT Page 6792 $15,788.81.
Anthony V. DeMayo, Judge Trial Referee